   Case 3:20-cv-01684-PAD Document 1-1 Filed 12/02/20 Page 1 of 22
[CERTIFIED TRANSLATION]
                                                                                                            EXHIBIT A
                  SJ2020CV06156         11/16/2020      06:18:18 p.m.      Entry No. 1      Page 1 of 2
                                    COMMONWEALTH OF PUERTO RICO
                                       GENERAL COURT OF JUSTICE
                                        COURT OF FIRST INSTANCE
                                     SUPERIOR COURT, SAN JUAN PART
                                      JUDICIAL CENTER OF SAN JUAN
                                                                                                 901
 SALLY PÉREZ RODRÍGUEZ
                                                                  CIVIL NO.: SJ2020CV 06156
 PLAINTIFF

 v.                                                               Summary Employment Claim Procedure
 AMERICAN AIRLINES, INC.

 DEFENDANT


                                        SUMMONS
                          SUMMARY EMPLOYMENT CLAIM PROCEDURE ACT

UNITED STATES OF AMERICA
THE PRESIDENT OF THE UNITED STATES
THE COMMONWEALTH OF PUERTO RICO

TO:                                        AMERICAN AIRLINES, INC.
                                        Name of the defendant being summoned

                                  LUIS MUÑOZ MARÍN AIRPORT, CAROLINA, PR
                                     Address of the defendant being summoned

YOU ARE HEREBY served with a copy of the complaint filed against you, pursuant to Act No. 2 of October 17,
1961, as amended, and advised that you must file your answer to same in writing with the Court, through the
Unified Case Management and Administration System (SUMAC, by its Spanish acronym), which you can access
through the following electronic address: https://unired.ramajudicial.pr, unless you represent yourself, in which
case you must file your responsive pleading with the court clerk’s office, with proof of service thereof on the
plaintiff’s attorney, or the plaintiff, if the plaintiff appeared pro se, within ten (10) days of service of this summons,
if the service occurred within the Judicial Region where the action was filed, and within fifteen (15) days, in any
other case. You are hereby further advised that if you fail to comply with this, judgment will be entered against
you, granting the relief sought, without further summoning or hearing you.

      MR. ENRIQUE J. MENDOZA SÁNCHEZ, ESQ. / MR. ENRIQUE J. MENDOZA MÉNDEZ, ESQ.
                                      Name of plaintiff’s attorney or the party,
                                      if the party does not have legal counsel
                                                  21143 / 8304
                                       Supreme Court number, if an attorney
                                                  P.O. BOX 9282
                                    SAN JUAN, PUERTO RICO 00908-0282
  [ink stamp:
              RECEIVED                                 Address
             NOV 19 2020                          (787) 722-5522
    REICHARD & CALAF P.S.C.               Telephone number; Fax number
   (handwritten initial) (1:16 p.m.)]         mendozalo@yahoo.com
                                                    Email Address
                                                                           [ink stamp: NOV 17 2020]
          Issued under my signature and the Seal of the Court, on this                  [ink stamp:
                       [round ink stamp:                                        Griselda Rodríguez Collado
           COMMONWEALTH OF PUERTO RICO                            ____________________________________
                                                                                      Regional Clerk
               GENERAL COURT OF JUSTICE                                           Regional Clerk
                COURT OF FIRST INSTANCE                                           María Ocasio Rodríguez
                                                                  ____________________________________
           SUPERIOR COURT, SAN JUAN PART]                                     Name and Signature of
                    K027 (illegible initials)                                  Deputy Court Clerk] (illegible scribble)
                                                                                Deputy Court Clerk
   Case 3:20-cv-01684-PAD Document 1-1 Filed 12/02/20 Page 2 of 22
[CERTIFIED TRANSLATION]

                SJ2020CV06156         11/16/2020      06:18:18 p.m.       Entry No. 1     Page 2 of 2
                         PROOF OF SERVICE BY PRIVATE INDIVIDUAL

I, [hw: Carlos Soto Aponte], do hereby state that I have the legal capacity required under Rule 4.3 of
the Rules of Civil Procedure of Puerto Rico, and I certify that I served the summons and the complaint
in the case of reference on [hw: November 19], 2020, in the following manner:
By personal delivery to the defendant at the following physical address: [hw: CT Corp. Systems
   through Atty. Federico Calaf – Representative, CT Corp.]
______________________________________________________________________________
Accessible in the immediate presence of the defendant, at the following physical address:
   [hw: 361 San Fco. Street 4th Floor
        San Juan, PR 00901-1748]
______________________________________________________________________________
Leaving copies of the documents with an agent authorized by the defendant or designated by law to
receive summonses, at the following physical address:
______________________________________________________________________________
______________________________________________________________________________


The summons could not be served personally because:
______________________________________________________________________________
______________________________________________________________________________
______________________________________________________________________________
______________________________________________________________________________

                                            COSTS OF SERVICE
                                              $ ___________

                                 SUMMONS SERVER’S STATEMENT
I do hereby state under penalty of perjury, in accordance with the laws of the Commonwealth of Puerto
Rico, that the information provided in the proof of service is true and correct.

AND IN WITNESS WHEREOF, I sign the foregoing in [hw: San Juan], Puerto Rico, this [hw: 19th]
of [hw: November], 2020.
                                                      [illegible signature]
                                                  (Summons Server’s Signature)

                                                                       Summons Server’s Address:
                                                                     __________________________
                                                                     __________________________
                                                                     __________________________
AFFIDAVIT NO.: ________________

       Sworn to and signed before me by ___________________________________________,
whose personal information is as stated above, whom I certify that I know ______________________
__________________________________________________________________________.
      (personal knowledge, or, if not, identification through the supplemental means laid down in the Notary Act)

        In _______________________, Puerto Rico, on _____________________, 2020.

                                                                                  NOTARY
   Case 3:20-cv-01684-PAD Document 1-1 Filed 12/02/20 Page 3 of 22
[CERTIFIED TRANSLATION]
                SJ2020CV06156          11/16/2020   06:18:18 p.m.   Entry No. 1   Page 1 of 9

                                 COMMONWEALTH OF PUERTO RICO
                                    GENERAL COURT OF JUSTICE
                                     COURT OF FIRST INSTANCE
                                  SUPERIOR COURT, SAN JUAN PART
                                   JUDICIAL CENTER OF SAN JUAN

 SALLY PÉREZ RODRÍGUEZ
                                                            CIVIL NO.: _________________________
 PLAINTIFF

 V.
                                                            Summary Employment Claim Procedure
 AMERICAN AIRLINES, INC.

 DEFENDANT

                                                COMPLAINT

TO THE HONORABLE COURT:

        COMES NOW the plaintiff, Sally Pérez Rodríguez, represented by the undersigned legal

counsel, and very respectfully STATES, ALLEGES AND PRAYS:

1.      The plaintiff is Mrs. Sally Pérez Rodríguez (“Pérez”), whose residential and mailing address

and telephone number are as follows: Number 62 de Diego Avenue, San Juan, Puerto Rico 00907;

telephone number, (787) 525-2772.

2.      The defendant is American Airlines, Inc. (“AA”), a company in the airline industry that renders

services in Puerto Rico, among other places, at the Luis Muñoz Marín International Airport in Carolina,

Puerto Rico. Its Resident Agent is CT Corporation System, San Francisco Street, Number 361, Old San

Juan, Puerto Rico 00901.

3.      The summary employment claim procedure laid down in Act 2-1961, as amended, 32 L.P.R.A.

3113 et seq. (“Act 2”) is hereby invoked. Act 2 provides that legal claims may be filed in the Court of

First Instance of the judicial district where the plaintiff resides or where the work was performed for

the employer. In this case, the plaintiff resides in the judicial district of San Juan. Therefore, the Court

of First Instance, Superior Court, San Juan Part, has jurisdiction to hear this case.

Note: * Exempt from cancelling stamps, as this is a case under the summary employment claim
procedure, Act No. 2 of October 17, 1961, as amended, 32 L.P.R.A. 3118 et seq.; Valentín v.
Housing Promoters, Inc., 146 D.P.R. 712 (1998).
 [ink stamp:
            RECEIVED
          NOV 19 2020
   REICHARD & CALAF P.S.C.
  (handwritten initial) (1:16 p.m.)]
   Case 3:20-cv-01684-PAD Document 1-1 Filed 12/02/20 Page 4 of 22
[CERTIFIED TRANSLATION]

                SJ2020CV06156      11/16/2020    06:18:18 p.m.    Entry No. 1   Page 2 of 9




4.      Pérez worked for AA from January 1, 1989, to June 19, 2020. She held the position of Customer

Services Manager and reported to Mr. José Rucabado, General Manager.

5.      The position of Customer Service Manager is very comprehensive. It includes tasks known as

below-the-wing tasks, which refer to tasks performed in the area of the ramps, and tasks known as

above-the-wing tasks, which refer to tasks performed at the terminals, such as the Ticket Center, the

luggage area and interaction with Aerostar, Services Agreements (such as Antilles), and Transportation

Security Administrator [sic] (“TSA”) and exits of the airport.

6.      The responsibilities of the Customer Service Manager are to: (1) provide quality services and

obtain the greatest possible customer satisfaction; (2) meet goals of profitability and control of expenses

and costs; (3) ensure compliance with safety regulations, operational processes and applicable federal

guidelines; (4) provide members of the team fair, reasonable and equitable treatment; (5) run an

effective operation; (6) work with the employee union.

7.      Pérez always had an excellent job performance in all the positions she held at AA, very

particularly the position of Customer Service Manager.

8.      During the period included from April 6, 2020, to June 2, 2020, Pérez was on administrative

leave, during which she was paid 23% of her regular salary, at a rate of $9.80 per hour, that is, $1,698.66

monthly.

9.      At the end of May 2020, AA announced that it was going to implement a mass reduction of its

workforce at the Luis Munoz Marín International Airport, which would involve 30% or more of its

managerial employees. At the time, Mr. José Rucabado, AA Manager at the Luis Muñoz Marín Airport

operation, and Mrs. Mildred Fuentes Viera, Airport Manager, held a telephone conference that was

attended by the three (3) Customer Service Managers: Mrs. Sally Pérez, Mr. Felipe Otero and Mrs.

Vanessa Sacarello; two (2) employees in clerical positions, namely: Mrs. Ana Carrión (Assistant of

General Manager Mr. José Rucabado) and Mrs. Irma Matos (who had finance duties); and a level 2

                                                    2
   Case 3:20-cv-01684-PAD Document 1-1 Filed 12/02/20 Page 5 of 22
[CERTIFIED TRANSLATION]


               SJ2020CV06156       11/16/2020   06:18:18 p.m.    Entry No. 1   Page 3 of 9




managerial employee, Mrs. Maryl Mendoza. The agenda of the aforementioned meeting was to address

the topic of AA’s workforce reduction at the Luis Munoz Marín International Airport.

10.     At the meeting, AA Management confirmed that the company had announced, and would

proceed with, a general, thirty percent (30%) reduction of its staff, but that the projection was that the

reduction would be even greater, depending on the city and the flights to be reduced. It was never

informed that new personnel would be recruited, as part of this process to downsize AA’s staff at the

Luiz Muñoz Marín International Airport. Nor was it ever informed that at least one Customer Service

Manager position would be retained (as it in fact was). In fact, an employee with less seniority than

Pérez was retained in said position. Furthermore, another, additional person was in fact recently

recruited for a position of Customer Service Manager and AA is actively in the process of recruiting a

third position of Customer Service Manager.

11.     What was informed at the time was that the company would offer voluntary benefits packages,

but no compensation whatsoever for termination or severance pay under the law, as the terminations

were justified by legitimate downsizing. Furthermore, they informed that employees who did not accept

these benefits would not receive any additional payment or benefit whatsoever for their termination.

We repeat, it was never informed that new personnel would be recruited after the resignations and

terminations in question. Nor was it ever informed that at least one Customer Service Manager position

would be retained (as it in fact was). In fact, an employee with less seniority than Pérez was retained in

said position. Furthermore, another, additional person was in fact recently recruited for a position of

Customer Service Manager, and AA is actively in the process of recruiting a third position of Customer

Service Manager.

12.     Very specifically, on May 27, 2020, AA made an official announcement in writing, which,

among other things, indicated: “Additionally, running a smaller airline means we will need a


                                                    3
   Case 3:20-cv-01684-PAD Document 1-1 Filed 12/02/20 Page 6 of 22
[CERTIFIED TRANSLATION]


               SJ2020CV06156       11/16/2020   06:18:18 p.m.    Entry No. 1   Page 4 of 9




management and support staff team that is roughly 30% leaner.”). This announcement clearly implies

that additional personnel would not be recruited. Nor was it informed that at least one Customer Service

Manager position would be retained (as it in fact was). In fact, an employee with less seniority than

Pérez was retained in said position. Furthermore, another, additional person was in fact recently

recruited for a position of Customer Service Manager, and AA is actively in the process of recruiting a

third position of Customer Service Manager.

 13.    It was always informed that the staff would be downsized, and that if she did not accept the

benefits package, she would not obtain any other benefit, if she was terminated. Again, she was never

told that there would be new recruitments, much less of personnel to perform her own duties and tasks.

Nor was she informed that at least one Customer Service Manager position would be retained (as it in

fact was). In fact, an employee with less seniority than Pérez was retained in said position. Furthermore,

another, additional person was in fact recently recruited for a position of Customer Service Manager,

and AA is actively in the process of recruiting a third position of Customer Service Manager.

14.     Pérez decided to opt for the voluntary benefits plan because she was convinced that based on

what was implied by the announcements made by AA’s Management, her position would be impacted

by the staff reduction, and there would be no other viable employment opportunities for her there.

Essentially, the benefits package consisted in being on administrative leave from June 19, 2020, to

December 31, 2020, collecting thirty-three percent (33%) of her salary, at a rate of $12.94 per hour,

that is, $2,243.00 monthly. The payment for these approximately five (5) months was of approximately

$12,336.50. There certainly was no justification whatsoever for offering Pérez a benefits package of

$12,336.50, if her position was not going to be eliminated (especially when, as we will see hereinbelow,

her severance pay under Act 80 was of $229,976.17).


                                                    4
   Case 3:20-cv-01684-PAD Document 1-1 Filed 12/02/20 Page 7 of 22
[CERTIFIED TRANSLATION]

               SJ2020CV06156      11/16/2020    06:18:18 p.m.   Entry No. 1   Page 5 of 9


15.     The highest annual salary earned by Pérez during her last three (3) years at AA was $98,738.30

annually, (that is, $8,228.19, monthly, $1,899.00, weekly).

16.     Pérez’s severance pay under the provisions of the Wrongful Termination Act, Act 80-1976, as

amended, 29 L.P.R.A. 185, (“Act 80”) amounts to a basic compensation of six (6) months of salary,

namely: $49,369.15, and a progressive compensation equivalent to three (3) weeks’ pay for every

complete year of service, that is, 31 years, for the salary of 93 weeks x $1,899.00 per week =

$176,607.00. The total severance pay is $229,976.17.

17.     As stated earlier, the voluntary benefits package consisted of 33% of her salary from June 19,

2020, to December 31, 2020, that is, $12,336.50.

18.     The voluntary package was offered to mitigate the effects of a justified termination. However,

if at least one Customer Service Manager position was going to be maintained and additional personnel

were going to be recruited to perform her duties, there was no need to approach Pérez about leaving

her job, in exchange for a modest consideration. The mere fact that the offer was made implied that she

would be terminated.

19.     Pérez accepted the voluntary benefits package because she was convinced that she was going

to be terminated, and she did not know that her position would be maintained and new personnel would

be recruited to perform her tasks and duties.

20.     The voluntary package did not require the execution of a Waiver and Release of Liability

Agreement.

21.     It was after she accepted the voluntary benefit package that she was then required to sign a

Release of Liability Agreement as a condition to pay her the benefits in question.

22.     The Waiver and Release of Liability Agreement did not expressly include a release from

payment of the severance pay provided for under Act 80.

23.     In view of the representations made by AA’s Management, it was reasonable to conclude that

she was going to be terminated as part of the downsizing and, therefore, for good cause, and the offer

                                                   5
   Case 3:20-cv-01684-PAD Document 1-1 Filed 12/02/20 Page 8 of 22
[CERTIFIED TRANSLATION]


                SJ2020CV06156      11/16/2020    06:18:18 p.m.    Entry No. 1   Page 6 of 9




(though financially unattractive, namely $12,336.50, when the severance pay that Pérez was entitled to

under the law was of $229,976.17) thus constituted fair and equitable consideration. The only other

option was to be terminated and not receive anything. Furthermore, she did not know there would be

job opportunities. The only thing that was discussed was the downsizing of AA’s staff at the Luis

Muñoz Marín Airport, much less did Pérez know (because it was concealed from her) that at least one

Customer Service Manager position would be retained. In fact, an employee with less seniority than

Pérez was retained in said position. Furthermore, another, additional person was in fact recently

recruited for a position of Customer Service Manager, and AA is actively in the process of recruiting a

third position of Customer Service Manager.

24.     Prior to accepting the voluntary benefits package and signing the Liability Agreement, Pérez

was never told that her position would be maintained, or that new personnel would be recruited to

assume her duties and tasks immediately after she was separated from employment with the company.

Furthermore, the fact that personnel were going to be recruited to perform her work and duties is an

additional reason why her termination also became wrongful (if the order of recruitment by seniority

was not followed). In other words, Pérez not only had the right to be retained in her job, but, in the

event that she was terminated, under Act 80, Pérez also had the right to be rehired if the same, or similar,

services or work as the ones that she performed were necessary within six (6) months of her termination

and personnel were going to be recruited to perform such tasks and duties. As we have seen, her services

continued to be necessary, inasmuch as a Customer Service Manager position was maintained and

additional personnel were immediately recruited to perform her tasks and duties. Nor was it informed

that at least one Customer Service Manager position was going to be retained (as it in fact was). In fact,

an employee with less seniority than Pérez was retained in said position. Furthermore, another,

additional person was in fact recently recruited for a position of Customer Service Manager, and AA is


                                                     6
   Case 3:20-cv-01684-PAD Document 1-1 Filed 12/02/20 Page 9 of 22
[CERTIFIED TRANSLATION]


               SJ2020CV06156      11/16/2020    06:18:18 p.m.    Entry No. 1   Page 7 of 9




actively in the process of recruiting a third position of Customer Service Manager.

25.     In fact, if AA’s intent was to retain at least one Customer Service Manager position, and it

needed the same or similar functions as the ones that Pérez performed (inasmuch as new, additional

personnel was hired), then, AA should not even have offered to Pérez the benefits in question. Granting

benefits due to the effects of the downsizing was not necessary if her position was not going to be

affected by the downsizing. Everything that occurred demonstrates a posteriori that Pérez was induced

to leave her job by hiding from her necessary information that was available to AA and by making

representations that did not reflect the totality of the circumstances relevant here. Nor was it informed

that at least one Customer Service Manager position was going to be retained. In fact, an employee

with less seniority than Pérez was retained in said position. Furthermore, another, additional person

was in fact recently recruited for a position of Customer Service Manager, and AA is actively in the

process of recruiting a third position of Customer Service Manager.

26.     Then, Mr. José Rucabado, then General Manager, upon learning that at least one Customer

Service Manager position would be maintained, after Pérez had already signed the voluntary benefits

package, intervened for the acceptance of the voluntary benefits packages to be suspended and Pérez

to be called back to work. Mr. Rucabado’s claim was ignored. Mr. Rucabado was then terminated.

27.     It turns out that the same, or similar, duties as the ones that Pérez performed were not ultimately

eliminated, and an additional, younger employee was recruited to perform Pérez’s tasks and duties.

Pérez accepted the voluntary benefits package in view of representations that reasonably implied that

no Customer Service Manager position whatsoever was going to be maintained, and that there were no

plans to recruit new personnel. It was deliberately concealed from her that a Customer Service Manager

position was going to be maintained, and it was also concealed from her that the company intended to



                                                    7
   Case 3:20-cv-01684-PAD Document 1-1 Filed 12/02/20 Page 10 of 22
[CERTIFIED TRANSLATION]


                SJ2020CV06156     11/16/2020    06:18:18 p.m.   Entry No. 1   Page 8 of 9


recruit additional personnel to perform her duties. AA’s actions were aimed at inducing Pérez to leave

her job, pursuant to false representations and the deliberate concealment of the truth. The only

reasonable option that Pérez had was to accept a modest voluntary benefits package in view of an

imminent termination for which she would not receive any payment whatsoever.

28.     We repeat, if AA had not concealed its true intentions and had disclosed in good faith the

totality of the circumstances that it had knowledge of, Pérez would not have agreed to leave her job in

exchange for a modest benefits package.

29.     We hereby ask that Pérez be paid the severance pay that she is entitled to under Act 80.

30.     The release of liability signed by Pérez with AA is not a valid settlement agreement under

Article 1716 of the Civil Code of Puerto Rico, 31 L.P.R.A. 4828.

31.     The consent given by Pérez was defective, because she gave consent through error, intimidation

and fraud. Articles 1217 of the Civil Code of Puerto Rico, 31 L.P.R.A. 3402.

32.     The lack of valid consent on Pérez’s part makes what was agreed upon null.

33.     Pérez’s consent is defective because she was deliberately deceived and led to believe that she

would be terminated. She was not informed that the intention was to open her position and/or duties

that were the same or similar to the ones that she performed, once she had signed the Agreement. The

fact that new personnel would be recruited was concealed from her. The only thing that was mentioned

to her was that the workforce would be downsized. She was led to believe that if she did not accept the

benefits plan, she would be terminated and would not have any benefit or right whatsoever. She was

informed that there was just cause for the terminations. She was not informed that at least one Customer

Service Manager position would be retained. In fact, an employee with less seniority than Pérez was

retained in said position.

34.     Under Act 4.10 of Act 4-2017, 29 L.P.R.A. 185i, in order to validly settle the right to severance

pay under Act 80, all of the requirements for a valid settlement agreement must be present. There is not

                                                   8
              Case 3:20-cv-01684-PAD Document 1-1 Filed 12/02/20 Page 11 of 22
           [CERTIFIED TRANSLATION]


                               SJ2020CV06156           11/16/2020      06:18:18 p.m.   Entry No. 1   Page 9 of 9


           a valid settlement agreement in this case. The consent is defective and the cause is insufficient. This

           renders the agreement null and consequently unenforceable.

           35.        Furthermore, as we have seen, the Agreement does not include an express waiver of the

           severance pay laid down in Act 80.

                      WHEREFORE, we very respectfully pray that this Honorable Court grant this Complaint and

           consequently hold that Pérez is entitled to the benefit of the severance pay laid down in Act 80; that

           she was in fact induced, through false representations and dolus, to leave her job, in exchange for a

           voluntary benefits package; that the Waiver and Release of Liability Agreement is null, due to lack of

           valid consent and sufficient cause; and grant attorney’s fees, costs and expenses of interests.

                      RESPECTFULLY SUBMITTED.

                      In San Juan, Puerto Rico, this 16th of November 2020.

                                                                              s/ Enrique J. Mendoza Sánchez
                                                                              ENRIQUE J. MENDOZA SÁNCHEZ
                                                                              RUA: 21143
              CERTIFICATION OF TRANSLATION
                                                                              s/ Enrique J. Mendoza Méndez
I, Carol G. Terry, a US-Court-Certified-Interpreter, Certificate No.
03-001, and translator with an MA in Translation from the
                                                                              ENRIQUE J. MENDOZA MÉNDEZ
University of Puerto Rico, do hereby certify that, to the best of my          RUA: 8304
knowledge and abilities, the foregoing ELEVEN (11) PAGES are
a true and correct translation of the original document in Spanish.
                                                                              MENDOZA LAW OFFICES
                                                                              P.O. Box 9282
                                                                              San Juan, Puerto Rico 00908-0282
                          Carol G. Terry                                      Tel.: (787) 722-5522; 5530; 5540
                                                                              Fax: (787) 723-7057
                                                                              mendozalo@yahoo.com



           Note: * Exempt from cancelling stamps, as this is a case under the summary employment claim
           procedure, Act No. 2 of October 17, 1961, as amended, 32 L.P.R.A. 3118 et seq.; Valentín v.
           Housing Promoters Inc., 146 D.P.R. 712 (1998).




                                                                          9
Case 3:20-cv-01684-PAD Document 1-1 Filed 12/02/20 Page 12 of 22
                                                                                                                          EXHIBIT A
                     SJ2020CV06156 16/11/2020 06:18:18 pm Entrada NCim. 1 Pagina 1 de 2




                       ESTADO LIBRE ASOCIADO DE PUERTO RICO
                           TRIBUNAL GENERAL DE JUSTICIA     901
                          TRIBUNAL DE PRIMERA INSTANCIA
                            SALA SUPERIOR DE SAN JUAN
                           CENTRO JUDICIAL DE SAN JUAN
                                                         2020 CV 0C,/5
                                                                     -6.
           SALLY PEREZ RODRIGUEZ            CIVIL NOM:

           Q UERELLANTE

            V.                                                             Procedimiento Sumario Laboral

           AMERICAN AIRLINES, INC.

               UERELLADO

                                      EMPLAZAM ENTO
                 LEY DE PROCEDIMIENTO SUMARIO DE RECLAMAC1ONES LABORALES

          ESTADOS UNIDOS DE AMERICA
          EL PRES1DENTE DE LOS ESTADOS UNIDOS
          EL ESTADO LIBRE ASOCIADO DE PUERTO RICO
          A:                                    AMERICAN AIRLINES, INC.
                                           Nombre de la parte querellada que se emplaza
                                    AEROPUERTO LUIS MUN'OZ MARJN,CAROLINA,PR
                               •        Direecian de la parte querellada que se emplaza
          POR LA PRESENTE, se le emplaza, con copia de la querella radicada en su contra al amparo dc la Ley
          Nam. 2 de 17 dc octubre de 1961, segan enmendada, apereibiendole que debera presentar al Tribunal su
          contestacion por escrito a traves del Sistema Unificado de Manejo y Administracion de Casos(SUMAC).
          al cual puede acceder utilizando la siguiente direecion electr6nica: Imps://unired.ramajudicial.pr, salvo que
          se represente por derecho propio, en cuyo caso debera presenter su alegacion responsiva en In seeretaria del
          tribunal; con constancia de haber servido copia de la misma al (a la) abogado(a) de In parte querellante o a
          esta si hubiere comparecido por derecho propio, dentro de diez (10) dias de haber sido diligenciado este
          emplazamiento, si este se hiciere en la Region Judicial donde se promueve la acci6n y dentro de quince
          (15) dias en los demas casos. Se le apereibe, adernas, que, si asi no lo hiciere, se dietara sentencia en su
          contra, concediendo el remedio solicitado, sin Inas eitarle ni oirle.

                           LCDO. ENRIQUE J. MENDOZA SANCHEZ / LCDO. ENRIQUE J. MENDOZA MENDEZ
                                   Nombre del (de la) abogado(a) de la parte querellante, o de la parte,
                                                    si no tiene representacidn legal
                                                               21143 / 8304

                                           NUmero ante el Tribunal Supremo, si es abogado(a)
                                                             P.O. BOX 9282
                                               SAN JUAN,PUERTO RICO 00908-0282
RECEIVED                                                            Direceion
   NOV )9 2020                                               (787)722-5522

                                                   Milner° de teldfono; namero de fax
REICHARD & CALAF
                                                         mendozalo@yahoo.com
   .\1)               21-f
                       '
                                                            Correo electronic°            17 NOV 2020
           Expedido b                   el sello del Tribunal, el         de                    de


                                                                                 Nombre dcl (de la)
                                                                                CaleteiOta) Rolitaguez Collado
                                                                                     Secretaria Regional
                                                           Par:
                                                                            NonVerliiaiiVra;R:drigu -
                                                                         Secretario(aWitWiM ldlMr


                                           ic02
Case 3:20-cv-01684-PAD Document 1-1 Filed 12/02/20 Page 13 of 22


                 SJ2020CV06156 16/11/2020 06:18:18 pm Entrada Num. 1 Pagina 2 de 2




             •     .   DILIGENCIAMIENTO FOR PERSONA PARTICULAR

   Yu, GiA/0                11/7.'1       declaro tener capacidad legal conforme la Regla 4.3 de
   Procedimiento Civil de Puerto Rico, y certifico que el dili c iamiento del emplaza iento y de la
   querella del caso:cle4eferencia fue realizado por ml, el       de   /1/01),"e172             de
   2020, de la siguiente forma:
   M ediante entrega pe9onal a la parte ylemandada en la siguiente direcci                         fisice<        7-'ve7er
                                                                                                                         .litrion
                                                                                                                               .

          r      6v e •


   Acce4ible en la           txnediata iprIesencia Ile/ la parse deniandada en la siguiente direccion fisica:
                                              .      Trsee                b'7. -- C.)

                                              fj
                                               :-. •     60701                            -


   Dejando copia de los documentos a un(a) agente autorizado(a)por la parte demandada o designada
   por   ley    para     recibir  emplazamientos      en    la    siguiente    direccion    fisica:




    No se pudo diligcnciar el emplazamiento personalmente debido a que




                                       COSTOS DEL DILIGENCIAMIENTO


                        DECLARACION DEL(DE LA)EMPLAZADOR(A)
   Declare baje pena de perjurio, conform a las leyes del Estado Libre Asociado de Puerto Rico,
   clue la informacien provista en el diligenciamiento del emplazarniento es verdadera y correcta.

    Y PARAMJE ASi QONSTE, suscribo la presente en ,..)q4/(., iertit.a,v1                                         P erto Rico,
    hay clia / 1 de P/OV/eal0`(Qi             e2fl7O


                                                                      (Fir-Ma del(de la) Emplazador ))

                                                                        Direcci6n del (de la) Emplazader(a):




    AFID.AVIT NOM.

           Jurado(a) y suscrito(a) ante ml por                                                          de las circunstancias
    personales    anterionnente       mencionadas,                     a       quien        doy        fe     de     conocer

   (cunuoinneniu personal u, on so defect°, to ucredilation del media suplotoriu proviso:. par la Ley Nworiol)


             En                             , Puerto Rico, hoy dia                de                              de 2020.




                                                                                       NOTARIO(A)
Case 3:20-cv-01684-PAD Document 1-1 Filed 12/02/20 Page 14 of 22
             SJ2020CV06156 16/11/2020 06:18:18 pm Entrada Num. 1 Pagina 1 de 9




                       ESTADO LIBRE ASOCIADO DE PUERTO RICO
                            TRIBUNAL GENERAL DE JUSTICIA
                           TRIBUNAL DE PRIMERA INSTANCIA
                             SALA SUPERIOR DE SAN JUAN
                            CENTRO JUDICIAL DE SAN JUAN
            SALLY PEREZ RODRiGUEZ            CIVIL NOM:

            QUERELLANTE

            V.                                                   Procedimiento Sumario Laboral

            AMERICAN AIRLINES, INC.

            QUERELLADO

                                                    QUERELLA

           AL HONORABLE TRIBUNAL:

                  COMPARECE la parte querellante, Sally Perez Rodriguez, representada

           por su abogado que suscribe y muy respetuosamente, ALEGA, EXPONE Y

           SOLICITA:

           1.     La parte querellante lo es la senora Sally Perez Rodriguez ("Perez"), cuya

           direcciOn residencial y postal y telefono son los siguientes: Avenida de Diego

           Nnmero 62, San Juan, Puerto Rico 00907 y telefono (787) 525-2772.

           2.     La parte querellada lo es American Airlines, Inc. ("AA"), es una empresa

           en la industria de lineas aereas que ofrece sus servicios en Puerto Rico, entre

           otros, en el Aeropuerto Internacional Luis Munoz Mann, Carolina, Puerto Rico.

           Su Agente Residente lo es CT Corporation System, Calle San Francisco, NUrnero

           361, Viejo San Juan, Puerto Rico 00901.

           3.     Se invoca el procedimiento sumario laboral dispuesto en la Ley 2-1961,

           segUn enmendada, 32 L.P.R.A. 3113 y ss. ("Ley 2"). La Ley 2 dispone que las

           reclamaciones judiciales pueden presentarse ante la Sala de Tribunal de

           Primera Instancia del distrito judicial donde resida la querellante o donde se

           rindieron los trabajos para el patrono. En este caso la querellante reside en el

           distrito judicial de San Juan. Por tanto, la Sala Superior de San Juan del

           Tribunal de Primera Instancia tiene competencia para atender este caso.



           Nota: * Exento de cancelar sellos, pues se trata de un caso bajo el procedimiento summit) laboral,
           Ley Nitm. 2 del 17 de octubre de 1961,segnIn enmendada,32 L.P.R.A. 3118 y ss; Valentin u. Housing
           Promoters, Inc., 146 D.P.R. 712(1998).



    R ECEIVED
      NOV 9 2020
   REICHARD & CALA° °S.C.   .
Case 3:20-cv-01684-PAD Document 1-1 Filed 12/02/20 Page 15 of 22
          SJ2020CV06156 16/11/2020 06:18:18 pm Entrada NCim. 1 Pagina 2 de 9




        4.     Perez trabajo para AA desde el 1 de enero de 1989 hasta el 19 de junio

         de 2020. Ocupaba la posiciOn de "Customer Service Manager" y reportaba
                                                                                al
         Sr. Jose Rucabado, General Manager.

         5.    La posicion de "Customer Service Manager" es una bien comprensiva.

        Dicha posicion incluye tareas conocidas como "below the wing" que se refiere

         al area de rampas y tareas conocidas como "above the wing" que se refiere a

        tareas en los terminales como Ticket Center; area de equipaje e interaccion con

         Aerostar; Contratos de Servicios (como Antilles) y Transportation Security

         Administrator ("TSA") y salidas del aeropuerto.

        6.     Las responsabilidades del "Customer Service Manager" son: (1) ofrecer

        un servicio de calidad y obtener la mayor satisfacci6n del cliente; (2) cumplir

        con las metas de rentabilidad y control de gastos y costos; (3) asegurarse del

        cumplimiento con la reglamentaciOn de seguridad, los procesos operacionales

        y las guias federales aplicables; (4) proveer a los miembros de su equipo un

         trato justo, razonable y equitativo; (5) correr una operacion efectiva;(6) trabajar

        con la union de empleados.

        7.     Perez siempre se desempen6 a nivel de excelencia en todos los puestos

        ocupados en AA y muy especialmente, como "Customer Service Manager".

        8.     Durante el periodo comprendido entre el 6 de abril de 2020 al 2 de junio

        de 2020 Perez estuvo en una licencia administrativa, la cual se le pagaba el

        23% de su salario regular, a una tarifa de $9.80 por hora, o sea, $1,698.66

         mensuales.

        9.     A fines del mes de mayo de 2020 AA anuncia que habria de implanter

         una reducci6n masiva de la plantilla en el Aeropuerto Internacional Luis Munoz

         Mann, la cual seria de un 30% o Inas de los empleados gerenciales. En ese

         entonces, el Sr. Jose Rucabado, Gerente de AA en la operacion del Aeropuerto

         Luis Munoz Mann y la senora Mildred Fuentes Viera, Gerente de Aeropuerto,

         hacen una conferencia telefOnica en la cual participan los tres (3) "Customer

         Service Manager", la senora Sally Perez; el Sr. Felipe Otero y la senora Vanessa

         Sacarello; dos (2) empleadas de plazas Clericales, a saber: la senora Ana

         Carri6n (Asistente del General Manager, Sr. Jose Rucabado) y la Sra. Irma

                                                 2
Case 3:20-cv-01684-PAD Document 1-1 Filed 12/02/20 Page 16 of 22
          SJ2020CV06156 16/1 1/2020 06:18:18 pm Entrada NOrn. 1 Pagina 3 de 9




        Matos (con funciones de finanzas) y un Gerencial Nivel 2, la senora
                                                                            Maryl
        Mendoza. La agenda de la mencionada reuniOn fue para abordar el
                                                                        tema de la
        reducci6n de la plantilla de AA en el Aeropuerto Internacional Luis
                                                                            Munoz
        Marin.

        10.    En tal reuni6n, la Gerencia de AA confirma que la empresa anuncio y

        procedera con una reduccion general de empleo de un treinta por ciento (30%)

        de la plantilla, pero que la proyecci6n es que la reduccion habria de ser aün

        mayor dependiendo de la ciudad y los vuelos a ser reducidos. Nunca se informo

        el reclutamiento de nuevo personal como parte del proceso de reducir la

        plantilla de AA en el Aeropuerto Internacional Luis Munoz Mann. Tampoco se

        inform6 que se retendria (como efectivamente ocurrio) al menos una posiciOn

        de "Customer Service Manager". De hecho, se retuvo en dicha posicion a un

        empleado de menos antiguedad que Perez. Ademas, recientemente se reclutO

        efectivamente otra persona adicional a una posici6n de Customer Service

        Manager y AAA se encuentra activamente en el proceso de reclutar una tercera

        posiciOn de Customer Service Manager.

        1 1.   En ese momento, se inform6 que se estarian ofreciendo unos paquetes

        de beneficios voluntarios y que no se estaria ofreciendo indemnizacion alguna

        por despido o mesada en ley, pues se trataba de despidos justificados por una

        reduccion legitima de empleo. Ademas, informaron que el empleado que no

        aceptara estos beneficios no recibiria pago o beneficio adicional alguno a su

        despido. Repetimos, nunca se inform6 que habria el reclutamiento de nuevo

        personal luego de las renuncias y los despidos. Tampoco se informo que se

        retendria (como efectivamente ocurri6) al menos una posicion de "Customer

        Service Manager". De hecho, se retuvo en dicha posiciOn a un empleado de

        menos antigiledad que Perez. Adernas, recientemente se reclutO efectivamente

        otra persona adicional a una posiciOn de Customer Service Manager y AAA se

        encuentra activamente en el proceso de reclutar una tercera posiciOn de

        Customer Service Manager.

         12.   Muy especificamente, el 27 de mayo de 2020 AA hace un anuncio oficial

        por escrito que, entre otras cosas, indica: "Additionally, running a smaller

                                               3
Case 3:20-cv-01684-PAD Document 1-1 Filed 12/02/20 Page 17 of 22
          SJ2020CV06156 16/1 1/2020 06:18:18 pm Entrada NOm. 1 Pagina
                                                                      4 de 9



         airline means we will need a management and support staff
                                                                   team   that is roughly
        30% leaner"). Dicho anuncio claramente implica que no se
                                                                 reclutaria personal
        adicional. Tampoco se inform6 que se retendria (como
                                                             efectivamente ocurrio)
         al menos una posici6n de "Customer Service Manager". De
                                                                 hecho, se retuvo en
         dicha posiciOn a tan empleado de menos antiguedad que Perez.
                                                                                Adernas,
         recientemente se recluto efectivamente otra persona adicional a una
                                                                             posiciOn
        de Customer Service Manager y AAA se encuentra activamente en el proceso
                                                                                 de
        reclutar una tercera posiciOn de Customer Service Manager.

         13.   Siempre se indicO que habria reduccion de empleados y que si no

        aceptaba el paquete de beneficios no obtendria ningun otro beneficio de ser

        despedida. Nuevamente, nunca se le dijo que habrian nuevos reclutamientos

         y mucho menos para realizar sus funciones y tareas. Tampoco se informo que

        se retendria (como efectivamente ocurrio) al menos una posicion de "Customer

        Service Manager". De hecho, se retuvo en dicha posiciOn a un empleado de

         menos antiguedad que Perez. Adernas, recientemente se reclutO efectivamente

        otra persona adicional a una posicion de Customer Service Manager y AAA se

         encuentra activamente en el proceso de reclutar una tercera posicion de

        Customer Service Manager.

         14.   Perez opt6 por acogerse al plan de beneficios voluntarios bajo el

        convencimiento de que a tenor con to implicado por los anuncios de la Gerencia

         de AA su posici6n habria de ser impactada por la reduccion de empleo y que no

         habrian oportunidades alternas de empleo viables para ella. En esencia, el plan

         de beneficio era estar en una la licencia administrativa del 19 de junio de 2020

         al 31 de diciembre de 2020, cobrando un treinta y tres porciento (33%) del

         salario a una tarifa de $12.94 por hora, o sea, $2,243.000 mensuales. El pago

         por estos aproximados cinco (5) meses era de aproximadamente de $12,336.50.

         Ciertamente, no habia justificacion alguna para ofrecer a Perez un paquete de

         beneficios de $12,336.50 si su posiciOn no se iba a eliminar (maxime cuando,

         como veremos mas adelante, su mesada bajo la Ley 80 era de $229,976.17).




                                                4
Case 3:20-cv-01684-PAD Document 1-1 Filed 12/02/20 Page 18 of 22
          SJ20200V06156 16/1 1/2020 06:18:18 pm Entrada Niim. 1 Pagina
                                                                       5 de 9



         15.   El salario anual mas alto devengado por Perez en sus
                                                                    Ultimos tres (3)
         arios en AA fue de $98,738.30 anual (o sea, $8,228.19
                                                               mensual, $1,899.00
         semanal).

         16.   La mesada de Perez bajo las disposiciones de la "Ley de
                                                                       Despidos
         Injustificados", Ley 80-1976, segnn enmendada, 29 L.P.R.A. 185',
                                                                          ("Ley 80")
         asciende a una indemnizacion basica de seis (6) meses de salarios, a
                                                                              saber:
        $49,369.15 y una indemnizacion progresiva equivalente al salario de tres (3)

         semanas por cada ario completo de servicios, o sea 31 arios, para el salario de

        93 semanas x $1,899.00 por semana = $176,607.00. El total de la mesada es

         de $229,976.17.

         17.   Como ya vimos, el paquete de beneficios voluntarios fue del 33%, de

         salario del 19 de junio de 2020 hasta el 31 de diciembre de 2020, o sea

        $12,336.50.

         18.   El paquete voluntario se ofrecio para mitigar los efectos de un despido

        justificado. Sin embargo, Si se iba a mantener al menos una posicion de

        "Customer Service Manager" y se iba a reclutar personal adicional para realizar

         sus funciones no habia la necesidad de acercarse a Perez para dejar su empleo

         a cambio de una modesta prestaci6n. El hecho de mero ofrecimiento implicaba

         que se le despediria.

         19.   Perez aceptO el paquete de beneficios voluntarios bajo el convencimiento

         de que seria despedida y desconociendo que su posiciOn se mantendria y que

         se reclutaria nuevo personal para hacer sus tareas y deberes.

         20.   El paquete voluntario no requeria el suscribir un Acuerdo de Relevo de

         Responsabilidad.

         21.   Luego de aceptar el paquete voluntario de beneficio, entonces fue que se

         le requiriO el suscribir un Acuerdo de Relevo de Responsabilidad como

         condicion al pago de los beneficios en cuestion.

         22.   El Acuerdo de Relevo de Responsabilidad no incluia expresamente un

         relevo de pago de la mesada bajo la Ley 80.

         23.   Ante las representaciones de la Gerencia de AA lo razonable era concluir

         su despido por reduccion de empleo y por tanto, por justa causa, el ofrecimiento

                                                5
Case 3:20-cv-01684-PAD Document 1-1 Filed 12/02/20 Page 19 of 22
         SJ2020CV06156 16/1 1/2020 06:18:18 pm Entrada Num. 1 Pagina
                                                                     6 de 9



        resultaba(aunque poco atractivo economicamente, a
                                                          saber    $12,336.50, cuando
        la    mesada en ley de Perez es de $229,976.17) ser
                                                            entonces una
        contraprestacion justa y equitativa.    La alternativa era ser despedida y no

        recibir nada. Ademas, desconocia que habria oportunidades
                                                                  de empleo. SOlo
        se hablo de la reducci6n de la plantilla de AA en el Aeropuerto
                                                                        Luis Munoz
        Mann. Perez mucho menos conocia (pues se le oculto) que al menos se retendria

        una posicion de "Customer Service Manager". De hecho, se retuvo en
                                                                           dicha
        posiciOn a un empleado de menos antig-uedad que Perez.                 Ademas,
        recientemente se recluto efectivamente otra persona adicional a una posici6n

        de Customer Service Manager y AAA se encuentra activamente en el proceso de

        reclutar una tercera posiciOn de Customer Service Manager.

        24.    A Perez previo a aceptar el paquete de beneficios voluntarios y firmar el

        Acuerdo de Responsabilidad nunca se le indico que se mantendria su plaza, ni

        que se reclutaria personal nuevo para asumir sus funciones y tareas

        i nmediatamente luego de su desvinculacion con la empresa. Adernas, Si habria

        reclutamiento de personal para hacer sus labores y funciones par tal motivo

        adicional se convertia tambien en injustificado su despido, (si no se seguia el

        orden de reclutamiento por antiguedad). Dicho en otras palabras, Perez no tan

        solo tenia derecho a ser retenida en su empleo, sino que,de Perez haber sido

        despedida tenia derecho bajo la Ley 80 a ser reempleada si los servicios o

        labores iguales o similares a las que ella desempenaba eran necesarias dentro

        de los seis (6) meses subsiguientes a su despido y se iba a reclutar personal

        para realizar tales tareas y funciones.     Como hemos visto, sus servicios

        continuaron siendo necesarios al punto de mantener una posiciOn de

        "Customer Service Manager" y de reclutarse inmediatamente personal adicional

        para realizar sus tareas y funciones. Tampoco se informo que se retendria

        (como efectivamente ocurri6) al menos una posiciOn de "Customer Service

        Manager". De hecho, se retuvo en dicha posiciOn a un empleado de menos

        antiguedad que Perez. Ademas, recientemente se recluto efectivamente otra

        persona adicional a una posiciOn de Customer Service Manager y AAA se



                                               6
Case 3:20-cv-01684-PAD Document 1-1 Filed 12/02/20 Page 20 of 22
          SJ20200V06156 16/1 1/2020 06:18:18 pm Entrada Num. 1 Pagina
                                                                      7 de 9



         encuentra activamente en el proceso de reclutar
                                                         una tercera posici6n de
         Customer Service Manager.

        25.    De hecho, si la intencion de AA era retener al menos una
                                                                        posicion de
        "Customer Service Manager" y ademas, tener necesidad de
                                                                funciones ig,uales o
        similares a las realizadas por Perez (al punto de reclutar
                                                                   nuevo personal
        adicional), entonces, AA no debi6 ni tan siquiera ofrecersele
                                                                      a Perez los
         beneficios en cuestion. El extenderle los beneficios por efectos de la
                                                                                reducci6n
        de personal no era necesario si su posicion no iba a ser afectada
                                                                          por la
        reduccion de empleo. Todo lo ocurrido demuestra a posteriori que Perez
                                                                               fue
        inducida a dejar su empleo mediante ocultamiento de informaciOn necesaria
                                                                                  y
        disponible a AA y ademas, mediante representaciones que no reflejaban la

        totalidad de las circunstancias aqui relevantes. Tampoco se informO que se

        retendria al menos una posicion de "Customer Service Manager". De hecho, se

        retuvo en dicha posiciOn a un empleado de menos antiguedad que Perez.

        Ademas, recientemente se recluto efectivamente otra persona adicional a una

        posicion de Customer Service Manager y AAA se encuentra activamente en el

        proceso de reclutar una tercera posici6n de Customer Service Manager.

        26.    El Sr. Jose Rucabado, Gerente General, entonces, al advenir en

        conocimiento de que se mantendria al menos una posicion de "Customer

        Service Manager" y que adernas una vez Perez suscribiera el paquete de

        beneficios voluntarios, entonces, interviene para que no le den curso a la

        aceptacion de los paquetes de beneficios voluntarios y se llamara a Perez a su

        empleo. El reclamo del Sr. Rucabado fue ignorado. El Sr. Rucabado fue

        entonces despedido.

        27.    Resulta que las funciones iguales o similares a las que Perez realizaba no

        fueron finalmente eliminadas y se recluto persona adicional mas joven para

        realizar las tareas y funciones de Perez. Perez acept6 el paquete de beneficios

         voluntarios ante representaciones que razonablemente implicaban que no se

         mantendria posicion alguna de "Customer Service Manager" y ademas, que no

        se planeaban nuevos reclutamientos. Deliberadamente se le oculto que se

         mantendria una posici6n de "Customer Service Manager" y, ademas, se le

                                                7
Case 3:20-cv-01684-PAD Document 1-1 Filed 12/02/20 Page 21 of 22
          SJ2020CV06156 16/1 1/2020 06:18:18 pm Entrada NOm. 1
                                                               Pagina 8 de 9



         ocultO que se proyectaba reclutar personal adicional
                                                              para realizar sus
        funciones. Los actos de AA fueron dirigidos a inducir a Perez
                                                                      a dejar su empleo
         bajo falsas representaciones y deliberado ocultamiento de
                                                                   la verdad. La Unica
         alternativa razonable de Perez era aceptar un mod'esto
                                                                paquete voluntario de
         beneficios ante un despido inminente respecto al cual no recibiria
                                                                            pago alguno.
        28.    Repetimos, si AA no hubiese ocultado sus verdaderas intenciones y

         hubiese divulgado de buena fe las circunstancias totales conocidas, Perez
                                                                                   no
        hubiese aceptado irse de su empleo a cambio de un modesto paquete de

        beneficios.

        29.    Solicitamos se le indemnice a Perez la mesada correspondiente bajo la

        Ley 80.

        30.    El relevo de responsabilidad firmado por Perez con AA no es un contrato

        de transacciOn valid° a tenor en el Articulo 1716 del COdigo Civil de Puerto

        Rico, 31 L.P.R.A. 4828.

        31.    El consentimiento prestado por Perez esta viciado, pues fue prestado por

        error, intimidacion y dolo. Articulos 1217 del Codigo Civil de Puerto Rico, 31

        L.P.R.A. 3402.

        32.    La ausencia de un consentimiento valido de Perez produce la nulidad de

        lo acordado.

        33.    El consentimiento prestado por Perez esta viciado porque. a ella

        deliberadamente se le engano haciendole creer que se le despediria. No se le

         informO que la intencion era abrir su posicion y/o funciones ig-uales o similares

         a las desemperiadas por elle una vez hubiese firmed° el Acuerdo. Se le oculto

         que se reclutaria nuevo personal. Solo se le hablo de reducciones de empleo.

         Se le dio a entender que si no aceptaba el plan de beneficios se le despediria y

         no tendria beneficio o derecho alguno. Sc le informo que los despidos eran por

        justa causa. Tampoco se informO que se retendria al menos una posiciOn de

        "Customer Service Manager". De hecho, se retuvo en dicha posiciOn a un

         empleado de menos antigilledad que Perez.

         34.   Bajo el Act.4.10 de la Ley 4-2017, 29 L.P.R.A. 185i, para poderse transigir

         validamente el derecho a la mesada bajo la Ley 80 tienen que estar presente

                                                8
Case 3:20-cv-01684-PAD Document 1-1 Filed 12/02/20 Page 22 of 22
          SJ2020CV06156 16/1 1/2020 06:18:18 pm Entrada 1\16m. 1
                                                                 Pagina 9 de 9



        todos requisitos de un contrato de transaccion valid°.
                                                               Aqui no hay un contrato
        de transacci6n valid°. El consentimiento esta viciado
                                                              y no hubo suficiente
        causa. Ello hace nubo el acuerdo y por.ende, inexigible.

        35.   Ademas, como ya hemos visto, el Acuerdo no incluye una
                                                                     renuncia
        expresa a la mesada dispuesta en la Ley 80.

              POR TODO LO CUAL, se solicita muy respetuosamente del Honorable

        Tribunal el que declare con lugar esta Querella y en su consecuencia
                                                                                 adjudique
        que a Perez le corresponda el beneficio de la mesada dispuesta en la Ley
                                                                                 80;
        que fue efectivamente inducida con falsas representaciones y dolo a dejar su

        empleo a cambio de un paquete de beneficios voluntarios; que el Acuerdo de

        Relevo de Responsabilidad es nubo por ausencia de consentimiento valid° y

        suficiente causa, y se concedan honorarios de abogados, costas y gastos de

        intereses.

              RESPETUOSAMENTE SOMETIDO.

              En San Juan, Puerto Rico, a 16 de noviembre de 2020.

                                             f/ Enrique J. Mendoza Sanchez
                                             ENRIQUE J. MENDOZA SANCHEZ
                                             RUA: 21143

                                             f/ Enrique J. Mendoza Mendez
                                             ENRIQUE J. MENDOZA MENDEZ
                                             RUA: 8304

                                             MENDOZA LAW OFFICES
                                             P.O. Box 9282
                                             San Juan, Puerto Rico 00908-0282
                                             Tels. (787) 722-5522; 5530; 5540
                                             Fax. (787) 723-7057
                                             mendozaloWahoo.corn




        Nota: * Exento de cancelar sellos, pues se trata de un caso bajo el procedimiento
        sumario laboral, Ley Num. 2 del 17 de octubre de 1961, segim enmendada, 32
        L.P.R.A. 3118 y ss; Valentin v. Housing Promoters, Inc., 146 D.P.R. 712 (1998).




                                               9
